Case: 12-30644       Document: 00512144723         Page: 1     Date Filed: 02/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 15, 2013
                                     No. 12-30644
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

KYIDE TOLBERT,

                                                  Plaintiff-Appellant

v.

JAMES M. LEBLANC; TONIA RACHAL; C.A. LOWE, JR.,,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:11-CV-2034


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Kyide Tolbert, Louisiana prisoner # 306899, appeals the dismissal of his
42 U.S.C. § 1983 action for failure to state a claim. Tolbert contends that he
suffered damages due to a miscalculation of his sentence that failed to give him
two years of credit for an expired sentence for armed robbery. The error was
corrected before Tolbert filed this action.
       Tolbert fails to address and thus abandons any challenge to the district
court’s reasons for dismissal. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30644     Document: 00512144723     Page: 2   Date Filed: 02/15/2013

                                  No. 12-30644

1993) (issues not briefed are abandoned). And we need not consider Tolbert’s
double claims of jeopardy and the denial of procedural due process because he
raises them for the first time on appeal. See Stewart Glass & Mirror, Inc. v. U.S.
Auto Glass Discount Centers, Inc., 200 F.3d 307, 316-17 (5th Cir. 2000); Leverette
v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      Thus, while Tolbert argues to excess about the entirely uncontested fact
that his sentence was temporarily miscalculated, he fails to allege any fact that
would establish that the error caused him any injury or deprivation of a
protected liberty interest. See Murray v. Earle, 405 F. 3d 278, 290 (5th Cir.
2005) (noting that § 1983 requires a showing of proximate causation); Baldwin
v. Daniels, 250 F.3d 943, 946 (5th Cir. 2001) (noting that a plaintiff must show
that the defendant’s action resulted in a deprivation of a protected interest).
Tolbert simply assumes that the error itself entitles him to damages. The
judgment of the district court is AFFIRMED.




                                        2